DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 38-42, 45-49, 51-52, and 54-72 remain pending, and are rejected.
Claims 43-44, 50, and 53 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 5/4/2021 with respect to the rejection under 35 U.S.C. 112(b) have been fully considered, and are persuasive. 

Applicant’s arguments filed on 5/4/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 5/4/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant application is not directed to a sales or business activity as the user must first have possession of a customized cosmetic formulation associated with a user in a known search key, be provided a user interaction and the direction for modification, and determining the modified customized cosmetic product by evaluating the neighborhoods of closest keys.  Arguments are 
Examiner respectfully disagrees. The instant claims provide a method for determining a product formulation for a user, which is a commercial activity. As stated in the arguments, this process solves the problem of the user not having to go to the store and have a salesperson guess which color to provide to the user. The instant claims only automate the process of the salesperson to be performed over the network. Elements such as the interactive selection of a slider, button, or image does not tie the instant claims to technology, but merely provide general link to a technical environment so that the abstract idea may simply be performed on a computing device. There is no change or improvement in the functionality of the interface or any technology. The use of search keys, determining modified customized products by evaluating the neighborhood of closest keys are not technical elements, but simply parts of the algorithm of the abstract idea. While the challenges of differences in user devices and their respective image sensors and displays causing differences in perceptions or captures of skin color are related to technology, these challenges/solutions are not present in the instant claims. The instant claims have no involvement of capturing an image or determining any normalization of the color data to overcome this challenge. The instant claims are only directed to the specification of an initial customized product based on a search key, and the user selecting modifications to the search components to determine a modified customized cosmetic product.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 5/4/2021 regarding the rejection under 35 U.S.C. 102 and 103 have been fully considered, but are moot in light of new grounds of rejection. Applicant’s amendments necessitated new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-42, 45-49, 51-52, and 54-72 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 38-42, 45-49, and 51-61 are directed to a system, which is an apparatus. Claims 62-72 are directed to a method, which is a process. Therefore, claims 38-42, 45-49, 51-52, and 54-72 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 38 as representative, representative claim 38 recites the following limitations reciting the abstract idea of determining a custom cosmetic product:
specifying an initial customized cosmetic product by a known search key, wherein the known search key comprises at least one search component associated with the initial customized cosmetic product, wherein the known search key is also associated with a user and wherein the initial customized cosmetic product is stored in the system as a reference specification having a particular cosmetic formulation;
receiving an instruction from the user associated with the initial customized product to modify at least one of the at least one search components associated with the particular cosmetic formulation in the known search key to create a modified search key, wherein the modified search key is also associated with the user, and wherein the selection of the search key component to modify provides a direction for modification that is based on a past likelihood of direction for modification;
processing the modified search key to automatically determine a modified customized cosmetic product for the user by evaluating a neighborhood of closest keys;
processing the modified search key to determine manufacturing instruction for making the modified customized cosmetic product;

The recited limitations above set forth the process for determining a custom cosmetic product. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claims 38 does recite additional elements, such as:
at least one memory for storing computer-executable instructions;
at least one processing unit for executing the instruction stored in the memory, wherein execution of the instruction programs the at least one processing unit to perform operations;
providing a user interaction including selection on an user interface of a slider, button, or image for modifying at least one of the at least one search components in the known search key;
wherein the user interface provides the user with a selection of a search key component to modify;

Taken individually and as a whole, representative claim 38 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other 
While the claims disclose a memory and a processing unit, these components are simply generic computing devices to generally link the abstract idea of the claims to a particular technical environment. As disclosed in specification paragraph [0238], the memory comprises of all forms of non-volatile memory, including flash memory, internal hard discs, CD-ROM, etc., and processors include both general and special purpose microprocessors. As such, any generic computing component can be used to implement the abstract idea, and only serve to provide a general link to a technical environment so that the abstract idea may be implemented on a computing device over a network. The use of the interface is recited at a high level of generality, merely reciting the selection of components using generic sliders, buttons, or images, which only serve to allow the user to interact with the computing device in performing the abstract idea. The claims are wholly directed to the abstract idea of determining customized cosmetic products.
In view of the above, under Step 2A (Prong 2), the claims do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 38, taken individually or as a whole, the additional elements of claim 38 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 38 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving an instruction from the user…, etc.), performing repetitive calculations (specifying an initial customized cosmetic product…, etc.), and storing and retrieving information in memory (customized cosmetic product is stored in the system…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 38 do not add anything further than when they are considered individually.

The analysis above applies to all statutory categories of invention. Regarding independent claim 62 (method), the claim recites substantially similar limitations as set forth in claim 38. The additional elements of claim 62 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 38 (system). As such, claim 62 is rejected for at least similar rationale as discussed above.

Dependent claims 39-42, 45-49, 51-61, 63-72 recite further complexity to the judicial exception (abstract idea) of claim 38, such as by further defining the algorithm for determining customized cosmetic products. Thus, each of claims 39-42, 45-49, 51-61, 63-72 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 39-42, 45-49, 51-61, 63-72 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 38 and 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 38-42, 45, 51-52, 54-60, 62-67, and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable by Howell (US 20160174690 A1) in view of Tuan (US 9,064,279 B1), and in further view of Fonte (US 20150055086 A1).

Regarding Claim 38: Howell discloses a system comprising:
at least one memory for storing computer-executable instructions; at least one processing unit for executing the instruction stored in the memory, wherein execution of the instruction programs the at least one processing unit to perform operations; Howell discloses the system including a plurality of software processing modules stored in a memory and executed on a processor (Howell: [0183]).
specifying an initial customized cosmetic product by a known search key, wherein the known search key comprises at least one search component associated with the initial customized cosmetic product, wherein the known search key is also associated with a user and wherein the initial customized cosmetic product is stored in the system as a reference specification having a particular cosmetic formulation; Howell discloses using the user data and skin color data to determine to select a compound for the user, and creating an entry in the OAPTA metadata (Howell: [0162]; [0130]; see also: [0015]; [0042-0049]; [0142-0160]; [0170]).
processing the search key to automatically determine a customized cosmetic product for the user by evaluating a neighborhood of closest keys: Howell discloses calibrating the skin color information and comparing the calibrated skin color information to a truth data set to identify a set of closest known values and determining a customized cosmetic formulation (Howell: [0016]; see also: [0021]; [0132]; [0162]).
processing the search key to determine manufacturing instruction for making the modified customized cosmetic product; Howell discloses determining formulation instructions and compound the product (Howell: [0132-0134]; see also: [0016]; [0162]; [0174]).

Howell does not explicitly teach a system comprising:
providing a user interaction including selection on an user interface of a slider, button, or image for modifying at least one of the at least one search components in the known search key;
receiving an instruction from the user associated with the initial customized product to modify at least one of the at least one search components associated with the particular cosmetic formulation in the known search key to create a modified search key, wherein the modified search key is also associated with the user, and wherein the selection of the search key component to modify provides a direction for modification that is based on a past likelihood of direction for modification;
processing the modified search key to automatically determine a modified customized cosmetic product for the user by evaluating a neighborhood of closest keys;
Notably, however, Howell does disclose receiving feedback to change and/or modify the specification in the user metadata (Howell: [0176-0178]; [0140]).
To that accord, Tuan does teach a system comprising:
providing a user interaction including selection on an user interface of a slider, button, or image for modifying at least one of the at least one search components in the known search key; Tuan teaches an interface with buttons to select different components of the search, such as to adjust the selected skin tones (Tuan: col. 20, ln. 18-42; see also: col. 19, ln. 51-56; col. 21, ln. 31-col. 22, ln. 9; Fig. 19, #1907-1917).
receiving an instruction from the user associated with the initial customized product to modify at least one of the at least one search components associated with the particular cosmetic formulation in the known search key to create a modified search key, wherein the modified search key is also associated with the user; Tuan teaches the user being able to use the buttons to adjust the user skin tone (Tuan: col. 20, ln. 18-42; see also: col. 19, ln. 51-56; col. 21, ln. 31-col. 22, ln. 9; Fig. 19, #1907-1917).
processing the modified search key to automatically determine a modified customized cosmetic product for the user by evaluating a neighborhood of closest keys; Tuan teaches adjusting the products displayed as the user adjusts the search components (Tuan: col. 20, ln. 18-42; see also: col. 19, ln. 51-56; col. 21, ln. 31-col. 22, ln. 9; Fig. 19, #1907-1917).
It would have been obvious to one  of ordinary skill in the art, before the effective filing date of the invention, to have included the interaction to select a modification to the search key to the invention of Howell. One of ordinary skill in the art would have been motivated to do so in order to determine the products that are the best suited for a person, matching their skin tone accurately (Tuan: col. 1, ln. 53-65).

Howell in view of Tuan does not explicitly teach wherein the selection of the search key component to modify provides a direction for modification that is based on a past likelihood of direction for modification; Notably, however, Howell does disclose reference specifications from other users and feedback (Howell: [0176-0178]; [0162]).
To that accord, Fonte does teach wherein the selection of the search key component to modify provides a direction for modification that is based on a past likelihood of direction for modification; Fonte teaches providing different materials or styles for a custom product to the user based on their past interactions and preferences (Fonte: [0295]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the adjustments being based off of past data to the invention of Howell. One of ordinary skill in the art would have been motivated to do so in order to provide an even more customized experience, keep updated preferences, and reducing repetitive tasks (Fonte: [0295]).

Regarding Claim 39: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the at least one search component comprises a color component; Howell discloses where the product is formulated based on the users characteristics and needs, which includes color (Howell: [0162]; see also: [0041]; [0042-0049]).

Regarding Claim 40: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the at least one search component comprises a coverage component. Howell discloses Howell discloses where the product is formulated based on the users characteristics and needs, which includes topical bases, water gel, gym, moisture agents, UV filtering agents, color control agents, reflectance, autoinflammatory agents, and protective agents (Howell: [0162]; see also: [0041]; [0042-0049]).

Regarding Claim 41: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the at least one search comprises a dryness component. Howell discloses where the product is formulated based on the users characteristics and needs, which includes topical bases, water gel, gym, moisture agents, UV filtering agents, color control agents, reflectance, autoinflammatory agents, and protective agents (Howell: [0162]; see also: [0041]; [0042-0049]).

Regarding Claim 42: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the at least one search component includes each of a color component, a coverage component, and a dryness component. Howell discloses where the product is formulated based on the users characteristics and needs, which includes topical bases, water gel, gym, moisture agents, UV filtering agents, color control agents, reflectance, autoinflammatory agents, and protective agents (Howell: [0162]; see also: [0041]; [0042-0049]).

Regarding Claim 45: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein a user interaction amount provided by the user interface is based on a change of a search key component within the neighborhood of closest keys in the system. Howell discloses comparing the calibrated skin color information to a truth data set to identify a set of 

Regarding Claim 51: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the user interface is associated with a device having an image sensor to submit updated user image data to the system for updating data associated with the known search or the modified search key, wherein the updated image data is employed in the system to optimize the known search key and the modified search key. Howell discloses the system utilizing a device having an image sensor, where each image captured showcases the user’s skin, comparing the skin color utilizing a ground truth set to determine a customized cosmetic formulation for the user (Howell: [0016]; see also: [0053]; [0066]).

Regarding Claim 52: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the modified search key is stored in the system. Howell discloses the system saving the particular formulations as reference for the user (Howell: [0169]).

Regarding Claim 54: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the system comprises a ground truth database and the initial customized cosmetic product of the known search key in the reference specification is also associated to a non-custom product, and wherein the known search key, the initial customized cosmetic product, and the non-custom product are each stored in the ground truth data base. Howell discloses the reference data including one or more ground truth data sets, including defined values relating to skin color, reflectance, allergies, and other data, and there can be a predefined topical agent that is optimized for each specific set of values, and can be similar to or the same as an existing product (Howell: [0162]; see also: [0050]; [0189]).
Regarding Claim 55: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the system comprises a ground truth database and the initial customized cosmetic product of the known search key in the reference specification is a customized cosmetic product the initial customized cosmetic product and known search key are stored in the ground truth database. Howell discloses storing the captured user needs and photographs of skin regions in a user database, the reference data including one or more ground data sets including defined values relating to skin color, reflectance, allergies, and other data. Predefined topical agents are optimized for specific sets of values that can be similar or the same as an existing product (Howell: [0162]; see also: [0050]; [0189]).

Regarding Claim 56: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the system comprises a ground truth database and the modified customized cosmetic product having the modified search key is also associated with a non-custom product in the reference specification stored in the ground truth data base and wherein the operations further comprise associating the modified customized product, the modified search key, and the non0cstom product with the user. Howell discloses the OAPTA metadata generated by the OAPTA reference service is synthesized for a specification, by matching users traits to an already defined ground truth data set to determine whether properties unique to a user can be considered in determining a particular formulation will be compatible for a user, and saving the formulations as references of future use (Howell: [0169]; [0162]).

Regarding Claim 57: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 38 above.
Howell further discloses wherein the system comprises a ground truth database and the modified customized cosmetic product having the modified search key is a customized cosmetic product in the reference specification stored in the ground truth database and the operations further comprise associating the modified customized cosmetic product and the modified search key with the user. Howell discloses the OAPTA metadata generated by the OAPTA reference service is synthesized for a specification, by matching users traits to an already defined ground truth data set to determine whether properties unique to a user can be considered in determining a particular formulation will be compatible for a user, and saving the formulations as references of future use (Howell: [0169]; [0162]).

Regarding Claim 58: The combination of Howell, Tuan, and Fonte discloses the limitations of claim 51 above.
Howell further discloses wherein the device having an image sensor comprises an application that guides a user to scan a calibrated image and transmit data from the scan that is associated with the at least one search component of the known search key and with the modified search key. Howell discloses interactively guiding a user through one or more images using a device with an image sensor with a color chart, where each image captured showcases the user’s skin, and the image is compared to skin color utilizing a ground truth set to determine a customized cosmetic formulation for the user (Howell: [0016]; [0066]).

Regarding Claim 59: The combination of Howell, Tuan, and Fonte discloses the limitations of claim 51 above.
Howell further discloses wherein the device having an image sensor further comprises a light source. Howell discloses the user device having an internal flash and using it as a light source (Howell: [0067]).

Regarding Claim 60: The combination of Howell, Tuan, and Fonte discloses the limitations of claim 51 above.
Howell further discloses wherein the scan further provides data associated with the device, and the application controls at least one device setting selected form the group consisting of aperture, exposure, exposure time, focus, sensitivity, and/or white balance. Howell discloses controlling settings such as white field, by an aperture, sensitivity, exposure time, and white balance (Howell: [0019]; [0027]).
Regarding Claim 62: Claim 62 recites substantially similar limitations as claim 38. Therefore, claim 62 is rejected under the same rationale as claim 38 above.

Regarding Claim 63: Claim 63recites substantially similar limitations as claim 54. Therefore, claim 63 is rejected under the same rationale as claim 54 above.

Regarding Claim 64: Claim 64 recites substantially similar limitations as claim 55. Therefore, claim 64 is rejected under the same rationale as claim 55 above.

Regarding Claim 65: Claim 65 recites substantially similar limitations as claim 56. Therefore, claim 65 is rejected under the same rationale as claim 56 above.

Regarding Claim 66: Claim 66 recites substantially similar limitations as claim 57. Therefore, claim 62 is rejected under the same rationale as claim 57 above.

Regarding Claim 67: Claim 67 recites substantially similar limitations as claim 42. Therefore, claim 67 is rejected under the same rationale as claim 42 above.

Regarding Claim 69: Howell, in view of Tuan, and in further view of Fonte discloses the limitations of claim 62 above.
Howell does not explicitly disclose wherein the user interface includes one or more close alternative choice icons displayed adjacent an icon representing one of the at least one search components to modify and the method further comprises a user selecting one of the close alternative choice icons for modifying the search component. Notably, however, Howell does disclose receiving feedback to change and/or modify the specification in the user metadata (Howell: [0176-0178]; [0140]).
To that accord, Tuan does teach wherein the user interface includes one or more close alternative choice icons displayed adjacent an icon representing one of the at least one search components to modify and the method further comprises a user selecting one of the close alternative choice icons for modifying the search component. Tuan teaches an interface with buttons to select different components of the search, such as to adjust the selected skin tones (Tuan: col. 20, ln. 18-42; see also: col. 19, ln. 51-56; col. 21, ln. 31-col. 22, ln. 9; Fig. 19, #1907-1917).
It would have been obvious to one  of ordinary skill in the art, before the effective filing date of the invention, to have included the alternative choice icons to the invention of Howell. One of ordinary skill in the art would have been motivated to do so in order to determine the products that are the best suited for a person, matching their skin tone accurately (Tuan: col. 1, ln. 53-65).

Regarding Claim 70: Claim 70 recites substantially similar limitations as claim 51. Therefore, claim 70 is rejected under the same rationale as claim 51 above.

Regarding Claim 71: Claim 71 recites substantially similar limitations as claim 59. Therefore, claim 71 is rejected under the same rationale as claim 59 above.

Regarding Claim 72: Claim 72 recites substantially similar limitations as claim 60. Therefore, claim 72 is rejected under the same rationale as claim 60 above.


Claim 46-49 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Howell (US 20160174690 A1), Tuan (US 9,064,279 B1), and Fonte (US 20150055086 A1), in view of Church (US 20020049643 A1).

Regarding Claim 46: The combination of Howell, Tuan, and Fonte discloses the limitations of claim 38 above. 
The combination does not explicitly teach wherein the manufacturing instruction comprise amounts of cosmetic primary components, and wherein each cosmetic primary component is a valid cosmetic product that meets applicable regulatory requirements. Notably, however, Howell does disclose 
To that accord Church does teach wherein the manufacturing instruction comprise amounts of cosmetic primary components, and wherein each cosmetic primary component is a valid cosmetic product that meets applicable regulatory requirements. Church teaches where the exchange of ingredients where businesses manufacture, buy, and sell raw materials for use by humans are regulated by the FDA, such as for cosmetics and personal care (Church: [0005]; [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the manufacturing instructions comprising amounts and being a valid product that meets regulatory requirements to the invention of the combination of Howell, Tuan, and Fonte. One of ordinary skill in the art would have been motivated to do so in order to meet the needs of the users within the US and meet the required safety standards (Church: [0008]; [0014]).

Regarding Claim 47: The combination of Howell, Tuan, and Fonte, in view of Church discloses the limitations of claim 46 above. 
Howell further discloses wherein one of the at least one search components is a SPF. Howell discloses where the optimized product is formulated for the users based on user characteristics and needs, including UV filtering agents (Howell: [0162]; [0041-0049]). 

Regarding Claim 48: The combination of Howell, Tuan, and Fonte, in view of Church discloses the limitations of claim 46 above. 
Howell further discloses wherein two cosmetic primary components are made and recorded to verify proportions of the cosmetic primary components in a record. Howell discloses specifying the components and amounts to be used in making the custom product based on the user provided information, and formulation of ingredients color and other known properties are compared to the user formulation in order to determine they are similar or that they meet a certain threshold of similarity and are set forth as recorded (Howell: [0130]; [0174]).
Regarding Claim 49: The combination of Howell, Tuan, and Fonte discloses the limitations of claim 48 above.
Howell further discloses wherein customer contact information is associated with the record. Howell discloses a user account where the user details are stored in the user database along with the user’s needs (Howell: [0050]; [0060]).


Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Howell (US 20160174690 A1), Tuan (US 9,064,279 B1), and Fonte (US 20150055086 A1), in view of Bain (US 5315508).

Regarding Claim 61: The combination of Howell, Tuan, and Fonte discloses the limitations of claim 38 above.
Howell further discloses 
The combination does not explicitly teach wherein the system comprises a ground truth database, the initial customized cosmetic product and the modified custom cosmetic product are included in a ground truth database, and the system further comprises an order management service, a mixture service, a dispensing application, and a shipping application. Howell discloses user characteristic information and reference specifications in a ground truth database, including reference products (Howell: [0016]; [0066]; see also: [0162]; [0170]), and generated formulation instructions are used to compound the custom product (Howell: [0051]), and shipping the product to the user from an automated compounding location, retail store, warehouse, or another location (Howell: [0176]).
The combination does not explicitly teach a print service and a printing application. 
However, Bain does teach a print service and a printing application. Bain teaches where the computer is coupled to a marking printer that prints shipping labels or tags that are affixable to containers (Bain: col. 1, ln. 50-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the printing service and application to the invention of the combination of 


Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Howell (US 20160174690 A1), Tuan (US 9,064,279 B1), and Fonte (US 20150055086 A1), in view of Karunamuni (US 20150346976 A1).

Regarding Claim 68: The combination of Howell, Tuan, and Fonte disclose the limitations of claim 62 above. 
The combination does not explicitly teach wherein the user interface includes one or more sliders for the selection of the search key component to modify, and each slider is associated with a search parameter. Notably, Tuan does disclose interactive elements to select components to modify (Tuan: col. 20, ln. 18-42).
To that accord, Karunamuni does teach wherein the user interface includes one or more sliders for the selection of the search key component to modify, and each slider is associated with a search parameter. Karunamuni teaches a control center interface including sliders for various aspects of the mobile device, where the sliders can pertain to certain functions of the device to modify the values of parameters that affect the various systems (Karunamuni: [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the one or more sliders for each parameters to the invention of the combination of Howell, Tuan, and Fonte. One of ordinary skill in the art would have been motivated to do so in order to provide a user friendly and simply interface to translate data from the user to the various systems (Karunamuni: [0017]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625